DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The pending claims 2-6, 8-10, 12-19 are found to be in condition for allowance as explained further below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Weisburd on 01/31/2022.

The application has been amended as follows: 
Rewrite claim 12 into claim 1 so that claim 1 reads as follows: 				Claim 1: A method for manufacturing a secondary battery, comprising:			(a) providing an elongated electrode precursor having a central axis, the electrode precursor including a metal sheet which is elongated along the central axis and an 
In claim 2, line 2, delete “claim 12” and insert “claim 1”.
In claim 4, line 2, delete “claim 12” and insert “claim 1”.
In claim 5, line 2, delete “claim 12” and insert “claim 1”.
In claim 8, line 2, delete “claim 12” and insert “claim 1”.
In claim 9, line 2, delete “claim 12” and insert “claim 1”.
In claim 10, line 2, delete “claim 12” and insert “claim 1”.
Cancel claim 12.
In claim 13, line 2, delete “claim 12” and insert “claim 1”.
In claim 14, line 2, delete “claim 12” and insert “claim 1”.
In claim 15, line 2, delete “claim 12” and insert “claim 1”.
In claim 16, line 2, delete “claim 12” and insert “claim 1”.

Allowable Subject Matter
Claims 1-6, 8-10 & 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Otsuka (JP 2011034918 A), does not fairly teach or suggest, in particular, cutting out a plurality of electrodes from the electrode precursor such that the plurality of cut out electrode areas each include a base portion, having a non-rectangular shape and where the active material is formed, and a tab portion on which the active material is not formed; wherein each of the at least a plurality of the electrode cut out areas are located adjacent another of the electrode cut out areas such that the base portion of adjacent electrode cut areas nest within one another with the base portion of one of the adjacent electrode cut out area fitting into a notch on the base portion of the other of the adjacent electrode cut out area. As persuasively argued by the applicant, the claimed method ensures reduced wastage of the electrode precursor while efficiently producing the non-rectangular shaped base portions of the so formed plurality of electrodes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727